In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-07-039 CV

____________________


IN RE ZIMMER, INC., ZIMMER CEP USA, INC. AND 

ZIMMER HOLDINGS, INC.




Original Proceeding



MEMORANDUM OPINION
 Zimmer, Inc., Zimmer CEP USA, Inc. And Zimmer Holdings, Inc. filed a petition for
writ of mandamus.  The relators have now filed a motion to dismiss this mandamus
proceeding without prejudice because the underlying litigation settled.    
	The relators no longer request mandamus relief from the Court.  Accordingly, this
original proceeding is dismissed without prejudice and without reference to the merits.
	PETITION DISMISSED.
								PER CURIAM
Opinion Delivered August 2, 2007
Before McKeithen, C.J., Gaultney and Horton, JJ.